Name: Commission Regulation (EEC) No 3132/81 of 29 October 1981 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/56 Official Journal of the European Communities 31 . 10 . 81 COMMISSION REGULATION (EEC) No 3132/81 of 29 October 1981 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3502/80 of 22 December 1980 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2), and in particular Article 1 thereof, Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 2 of the Interim Agreement, are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : (pieces) CCT heading Description Ceiling No 60.05 Outer garments and other articles , knitted or crocheted, not 275 000 elastic or rubberized : j A. Outer garments and clothing accessories : I. Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article II . Other : b) Other : 4. Other outer garments : bb) Jerseys , pullovers , slip-overs, waistcoats , twinsets , cardigans , bed jackets and jumpers : 1 1 . Men's and boys' : aaa) Of wool bbb) Of fine animal hair ccc) Of synthetic textile fibres ddd) Of regenerated textile fibres eee) Of cotton 22. Women's, girls' and infants ' : bbb) Of wool ccc) Of fine animal hair ddd) Of synthetic textile fibres eee ) Of regenerated textile fibres fff) Of cotton 0 OJ No L 130, 27 . 5 . 1980, p . 1 . 2 OJ No L 367, 31 . 12 . 1980 , p . 43 . 31 . 10 . 81 Official Journal of the European Communities No L 312/57 Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : Article 1 From 3 November to 31 December 1981 , the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products : CCT heading Description Origin No 60.05 Outer garments and other articles , knitted or crocheted, not Yugoslavia elastic or rubberized : A. Outer garments and clothing accessories : I. Jerseys and pullovers , containing at least 50 % by weight of wool and weighing 600 g or more per article II . Other : b ) Other : 4 . Other outer garments : bb) Jerseys, pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers : 1 1 . Men's and boys ' : aaa) Of wool bbb) Of fine animal hair ccc) Of synthetic textile fibres ddd) Of regenerated textile fibres eee) Of cotton 22 . Women's, girls ' and infants ' : bbb) Of wool ccc) Of fine animal hair ddd) Of synthetic textile fibres eee) Of regenerated textile fibres fff) Of cotton Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1981 . For the Commission Karl-Heinz NARJES Member of the Commission